Citation Nr: 1105507	
Decision Date: 02/10/11    Archive Date: 02/18/11

DOCKET NO.  07-18 780 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Evaluation of residual scar, right thenar eminence, currently 
rated as 0 percent disabling.  

2.  Entitlement to service connection for carpal tunnel syndrome 
with median nerve compression at the right wrist.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. S. Willie, Associate Counsel



INTRODUCTION

The appellant served on active duty from December 1970 to August 
1976. 

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 2006 rating decision of the St. Paul, 
Minnesota Department of Veterans Affairs (VA) Regional Office 
(RO).

The  issue of entitlement to service connection for a back 
disability has been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).   
Therefore, the Board does not have jurisdiction over it, 
and it is referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for carpal tunnel 
syndrome with median nerve compression at the right wrist is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

Residual scar, right thenar eminence is manifested by a 
curvilinear 4.5 cm scar over the thenar eminence of the right 
thumb with well preserved range of motion.  The scar is not 
painful and does not produce limitation of function.


CONCLUSION OF LAW

Residual scar, right thenar eminence is no more than 0 percent 
disabling.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, 
Diagnostic Code 7805 (2008).






REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2010), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2010), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the evidence 
is to be provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini v. 
Prinicpi, 18 Vet. App. 112, 119 (2004).  The timing requirement 
enunciated in Pelegrini applies equally to the initial 
disability-rating and effective-date elements of a service 
connection claim. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the 
appellant with the notice required under the VCAA by letters 
dated in March 2006 and December 2007.  The Board notes that the 
appellant is challenging the disability evaluation assigned 
following the grant of service connection.  In Dingess, the U.S. 
Court of Appeals for Veterans Claims held that in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no longer 
required because the purpose that the notice is intended to serve 
has been fulfilled.  Dingess, supra. at 490-191.  Thus, VA's duty 
to notify in this case has been satisfied.


VA must also make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for the 
benefits sought, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim. 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  In 
connection with the current appeal, an appropriate examination 
has been conducted.  We note that the VA examination was 
adequate.  The examiner reviewed the history, established 
clinical findings and provided reasons for the opinions.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence necessary 
to substantiate the claim.  No further assistance to the 
appellant with the development of evidence is required.  38 
U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).

Accordingly, the Board will address the merits of the claim.

FACTUAL SUMMARY

The May 2006 VA compensation and pension examination revealed 
that the appellant was right handed and that he had crushed his 
right thumb in a door while constructing a building in July 1973.  
At that time, he sustained a laceration over the thenar eminence 
which required several sutures.  He reported progressive trouble 
with the right thumb in terms of limited gripping ability and 
weakness.  He had pain around the carpometacarpal joint of the 
right thumb.  He denied swelling and there was no heat over the 
area.  He reported pain of a 2 or 3 out of 10 that occurred with 
repetitive use of the thumb but was not constant.  He reported 
some numbness over the right thumb and the tip of the right index 
finger.  

Examination of the skin revealed a curvilinear 4.5 cm scar over 
the thenar eminence of the right thumb.  The scar was flat, 
nonerythematous, nontender and nonadherent, and appeared very 
superficial but not involving the deeper thenar musculature.  
Inspection of the hands bilaterally revealed no intrinsic hand 
muscle wasting.  It was noted that there was no range of motion 
at the carpometacarpal joint of the right thumb, 
metacarpophalangeal joint, and distal interphalangeal of the 
right thumb.  All motions of the thumb were normal and pain free.  
There was no swelling or clinically evident arthritic change of 
any joint of the right thumb.  Range of motion was full and 
symmetrical at the wrists bilaterally.  X-rays revealed findings 
of probable old fracture deformity of right fifth metacarpal 
otherwise negative exam.  Carpal tunnel syndrome with median 
nerve compression at the right wrist, affecting sensation and 
strength of the right hand with history of remote right carpal 
tunnel release and nonpainful scar right thenar eminence 
secondary to service connection injury were diagnosed.  

The examiner opined that the appellant's asymptomatic scar at the 
thenar eminence of the right thumb is caused by or a result of 
the injury documented in service.  There were no other findings 
suggestive of deeper tissue or bony injury without any pain of 
the thenar musculature, or any arthritic changes all joints of 
the right thumb.  Range of motion was shown to be well preserved 
as well at the right thumb.  The examiner opined that the 
appellant's difficulty with grasping objects, increasing weakness 
of the right hand, numbness, and pain were caused by median nerve 
compression at the right wrist.  In terms of Deluca, he noted 
that there were no issues involving the right hand in terms of 
the service connected injury.  The appellant had some 
coordination and weakness issues related to his median nerve 
compression at the right wrist (CTS). 

Via various statements the appellant has stated that although the 
VA examiner reported that all motions of the right thumb were 
normal and pain free, he experiences pain in his thumb and his 
motions are not normal and/or pain free.  He has reported limited 
use of his right thumb to include limitations with writing and 
using the computer.  He also reported pain and discomfort.  

LEGAL CRITERIA 

Disability evaluations are determined by evaluating the extent to 
which a veteran's service-connected disability adversely affects 
his ability to function under the ordinary conditions of daily 
life, including employment, by comparing his symptomatology with 
the criteria set forth in the Schedule for Rating Disabilities 
(rating schedule).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.1, 4.2, 4.10 (2010).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that evaluation; otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7 (2010).

Separate evaluations may be assigned for separate periods of time 
based on the facts found.  In other words, the evaluations may be 
"staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged 
ratings are appropriate when the factual findings show distinct 
period where the service- connected disability exhibits symptoms 
that would warrant different ratings.); see also Fenderson v. 
West, 12 Vet. App. 119, 126 (2001).  A disability may require re-
evaluation in accordance with changes in a veteran's condition.  
It is thus essential, in determining the level of current 
impairment, that the disability be considered in the context of 
the entire recorded history.  38 C.F.R. § 4.1.  We conclude that 
the disability has not significantly changed and a uniform rating 
is warranted.  

The appellant's residual scar, right thenar eminence is rated as 
0 percent disabling under DC 7805.  The Board notes that the 
rating criteria for scars were changed during the pendency of 
this appeal, effective October 2008.  However, the amended 
regulations were specifically effective for applications for 
benefits received by the VA on or after October 23, 2008.  As the 
appellant's claim was filed prior to October 2008, his disability 
is rated under the prior rating criteria for scars.

Before October 2008, the rating criteria for scars provided that 
a 10 percent evaluation is warranted for scars (other than head, 
face, or neck), in an area or areas exceeding 6 square inches (39 
sq. cm.) that are deep or that cause limited motion.  Such scars 
in an area or areas exceeding 12 square inches (77 sq. cm.) that 
are deep or that cause limited motion warrant a 20 percent 
evaluation.  A deep scar is one associated with underlying soft 
tissue damage. 38 C.F.R. § 4.118, Diagnostic Code 7801 and Note 
(2).

A 10 percent evaluation is warranted for scars (other than head, 
face, or neck) in an area or areas of 144 square inches (929 sq. 
cm.) or greater, that are superficial and that do not cause 
limited motion.  38 C.F.R. § 4.118, Diagnostic Code 7802.  A 10 
percent evaluation is warranted for superficial unstable scars.  
An unstable scar is one where, for any reason, there is frequent 
loss of covering of skin over the scar. 38 C.F.R. § 4.118, 
Diagnostic Code 7803 and Note (1).  Under Diagnostic Code 7804, 
superficial scars that are painful on examination warrant a 10 
percent evaluation.  A scar may also be rated based on limitation 
of function of the part affected.  38 C.F.R. § 4.118, Diagnostic 
Code 7805. 

In the present case, the hand is rated based upon the limitation 
of motion or ankylosis of the involved digits under 38 C.F.R. § 
4.71a, Diagnostic Codes 5216-5230.  Diagnostic Code 5228 applies 
to limitation of motion of the thumb and assigns a 10 percent 
rating evaluation for a gap of one to 2 inches (2.5 to 5.1 cm) 
between the thumb pad and the fingers with the thumb attempting 
to oppose the fingers.  A 20 percent rating evaluation is 
assigned when there is a gap of more than 2 inches (5.1 cm) 
between the thumb pad and the fingers with the thumb attempting 
to oppose the fingers.  

ANALYSIS

The appellant has appealed the denial of a compensable rating for 
residual scar, right thenar eminence.  Based on the evidence 
presented, the Board finds against a compensable evaluation for 
residual scar, right thenar eminence.  In this regard, 
examination of the skin revealed a curvilinear 4.5 cm scar over 
the thenar eminence of the right thumb.  The scar was flat, 
nonerythematous, nontender and nonadherent, and appeared very 
superficial but not involving the deeper thenar musculature.  
There were also no other findings suggestive of deeper tissue or 
bony injury without any pain of the thenar musculature, or any 
arthritic changes of all joints of the right thumb.  Furthermore, 
range of motion was shown to be well preserved at the right 
thumb.  All motions of the thumb were normal and pain free.  
Although the scar was shown to be very superficial, we note that 
the scar was not painful on examination, and/or of the severity 
or of size so as to warrant a higher evaluation under the rating 
criteria pertaining to the scars.  See 38 C.F.R. § 4.118, 
Diagnostic Codes 7800-7805 (2008).  

We also note that there is no limitation of function of the part 
affected.  We also note that a higher rating is not warranted 
based on limitation of function.  As it is shown that range of 
motion of the thumb is well preserved, the criteria of DC 5228 
are also not met since such requires a showing of a gap of one to 
2 inches (2.5 to 5.1 cm) between the thumb pad and the fingers 
with the thumb attempting to oppose the fingers.  The evidence is 
devoid of a showing of the functional equivalent of a gap of one 
to 2 inches (2.5 to 5.1 cm) between the thumb pad and the fingers 
with the thumb attempting to oppose the fingers.  All other 
compensable ratings under the Diagnostic Codes for rating single 
or multiple digits of the hand require ankylosis of individual or 
multiple digits.  There is no showing of such here.  Since there 
is no limitation of function, further DeLuca type analysis is not 
warranted.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

We acknowledge that it was reported that the appellant had 
difficulty with grasping objects, increasing weakness of the 
right hand, numbness, and pain.  However, we note that such was 
attributed to his median nerve compression at the right wrist.  
We note that this issue is addressed separately in the remand 
portion of this decision.  We also acknowledge that during the 
May 2006 examination the VA examiner noted that "there was no 
range of motion at the carpometacarpal joint of the right thumb, 
metacarpophalangeal joint, and distal interphalangeal of the 
right thumb."  Furthermore, the examiner clearly stated 
thereafter that range of motion was shown to be well preserved at 
the right thumb and that all motions of the thumb were normal and 
pain free.  We conclude that the examiner addressed the scar 
location in particular and the entire thumb in general. 

The Board notes that the appellant is competent to report that 
his disability is worse.  The Board acknowledges the appellant's 
contentions that his disability is more severe than evaluated to 
include his reports of pain and discomfort.  We also acknowledge 
his reports of limitation with writing and using the computer.  
However, neither the lay nor medical evidence reflects the 
functional equivalent of symptoms required for a higher 
evaluation.  The more probative evidence consists of that 
prepared by neutral skilled professionals, and such evidence 
demonstrates that the currently assigned 0 percent rating is 
appropriate for the appellant's disability.  Furthermore, it has 
not been shown that the appellant is competent to distinguish the 
scar manifestations from those of the nerve compression.

The Board has considered all potentially applicable provisions of 
38 C.F.R. Parts 3 and 4, whether or not they have been raised by 
the appellant or his representative, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  The Board has found no 
section that provides a basis upon which to assign a higher 
disability rating for his disability.  As the preponderance of 
the evidence is against the claim for a higher evaluation, the 
"benefit-of- the-doubt" rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 50 (1990).  Accordingly, a compensable 
rating for residual scar, right thenar eminence is not warranted.  

Extraschedular consideration

Regarding referral for extraschedular consideration, 
consideration of referral for an extraschedular rating requires a 
three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 
(2008), aff'd sub nom.  Thun v. Shinseki, 572 F.3d 1366 (Fed. 
Cir. 2009).  The first question is whether the schedular rating 
adequately contemplates the veteran's disability picture.  Thun, 
22 Vet. App. at 115.  If the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  If the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, then the 
second inquiry is whether the claimant's exceptional disability 
picture exhibits other related factors such as those provided by 
the regulation as governing norms.  If the veteran's disability 
picture meets the second inquiry, then the third step is to refer 
the case to the Under Secretary for Benefits or the Director of 
the Compensation and Pension Service to determine whether an 
extraschedular rating is warranted. 

Here, the Board finds that the record reflects that the appellant 
has not required frequent periods of hospitalization for his 
disability and that the manifestations of the disability are 
contemplated by the schedular criteria.  Therefore, there is no 
reason to believe that the average industrial impairment from the 
disability would be in excess of that contemplated by the 
schedular criteria.  Therefore, referral of the case for extra-
schedular consideration is not in order.  


ORDER

A compensable rating for residual scar, right thenar eminence is 
denied.  
	

REMAND

The Board notes that the record shows a diagnosis of carpal 
tunnel syndrome with median nerve compression at the right wrist.  
The appellant was granted service connection for residual scar, 
right thenar eminence in a June 2006 rating decision.  Via 
various statements he asserts that his right thumb injury 
sustained in service has caused continued loss of grip and carpal 
tunnel.  Based upon the evidence of record, we conclude that the 
issue of service connection for carpal tunnel syndrome with 
median nerve compression at the right wrist, as secondary to a 
service-connected injury, is reasonably raised by the record.

Accordingly, the case is REMANDED for the following action:

The AOJ shall prepare a rating decision and 
adjudicate the issue of entitlement to 
service connection for carpal tunnel 
syndrome with median nerve compression at 
the right wrist.  If the determination is 
adverse to the appellant, he should be 
provided notice and appellate rights.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


